Citation Nr: 1508363	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1974. 

This matter initially came before the Board from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO continued a 10 percent disability rating assigned to the service connected bilateral pes planus.  The Veteran appealed the 10 percent disability rating to the above-cited disability to the Board.

In a July 2011 decision, the Board denied entitlement to an increased rating in excess of 10 percent for bilateral pes planus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in March 2013, issued a memorandum decision vacating and remanding the appeal to the Board.  

In August 2013, the Board remanded the claim for further development.  

The claim was again remanded by the Board in May 2014 and is now ready for disposition.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's pes planus has been characterized by pain and lack of endurance; pes planus of a "severe" nature, with marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use and characteristic callosities have not been shown.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pes have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated at 10 percent for bilateral pes planus under 38 C.F.R. § 4.71a, DC 5276 (addressing pes planus that is "moderate" in nature).  In order to be entitled to an increased rating for pes planus, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  Id. (20 percent for unilateral symptoms and 30 percent for bilateral symptoms).  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6

After a review of the pertinent evidence, the Board determines that a rating in excess of 10 percent is not warranted.  Specifically, while the Veteran has routinely complained of pain and functional limitation resulting from his pes planus, his complaints are simply not consistent with what is observed at clinical evaluations.  For example, at a VA examination in March 2006, he stated that he continues to have bilateral foot pain, despite undergoing corrective surgery on both feet on prior occasions.  He specifically described his symptoms as a "dull, aching pain" that was relieved with rest.  However, upon examination, the joints were not painful during range of motion, and there was no tenderness to palpation.  Moreover, is gait was normal, and there were no abnormal shoe wear or characteristic callosities.  Overall, this examiner determined that the Veteran's per planus resulted in "no major functional impairment."  

Similarly, at his next VA examination in February 2010, the Veteran complained of rather constant pain with an intensity of 8 or 9 out of 10.  However, upon examination, his posture was observed to be good and his shoe pattern was observed to be within normal limits.  While the examiner did characterize the Veteran's pes planus as "moderate" in degree, there was no indication of varus or valgus deformity, his weight bearing was along the big toe line and his achillis tendons were neutral.  

In this regard, the Board has reviewed this evidence, and the record as a whole, in great detail.  The Board finds it noteworthy here that the examiner stated that the Veteran's symptoms could be relieved by arch supports.  This implies that, his complaints of "severe" pain, he has not tried this basic approach.  In the Board's view, this undermines his complaints of "severe" symptoms.  

Finally, at his most recent VA examination in September 2014, the Veteran complained of constant throbbing pain in his right foot, although he stated that he did not take any medications for this pain.  He also specifically stated that he "cannot do nothing" with his right foot, especially when he puts weight on it.  However, upon examination, despite indications of pain on his right foot upon palpation, there was no indication of swelling or characteristic callosities.  While decreased arch height was observed, there was no abnormal weight bearing, the achillis tendon was not bowing and there was no indication of abnormal inward displacement of either foot.  Therefore, given this clinical evidence, a rating in excess of 10 percent is not warranted.  

In adjudicating this claim, the Board has considered the effects of pain that the Veteran has experienced, and the extent to which such pain causes fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  In this regard, the Board acknowledges that the Veteran has often complained of foot pain during the course of the appeal.  However, the objectively observed symptoms do not appear consistent with his complaints of pain.  

The Board has not ignored the Veteran's complaints of pain.  In this regard, it is very important for the Veteran to understand that if it were not for his complaints of pain, the current compensable evaluation would be difficult to justify based on the evidence of record (which is, at best, minimal) let alone a higher rating.  Simply stated, the Veteran's pain is considered within the context of the current finding.  It is only the extent of this pain that is the issue and, based on the best medical evidence, the Board finds that a higher evaluation is not warranted.

Moreover, as was noted above, despite his complaints of relatively severe pain, the Veteran has apparently never tried orthopedic inserts as a method for relieving pain.  To the contrary, one VA examiner specifically stated that such inserts would relieve many of his symptoms.  Finally, the Board also notes that the VA examiner in September 2014 attributed many of the Veterans complaints to a separate ankle disorder, for which he is also service-connected and receives a separate 10 percent disability rating (and issue not before the Board).  Therefore, the Board concludes that Veteran's complaints of pain are contemplated by the other disability ratings he receives.  

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran's bilateral foot disorder may be better rated under 38 C.F.R. § 4.71a, DC 5284, which addresses non-specific foot injuries.  When determining whether DC 5284 is "more appropriate" than DC 5276, the Court has noted that a more specific statute should be "given precedence over a more general one."  See Zimick v. West, 11 Vet. App. 45, 51 (1998); see also Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this case, the disorder being considered is specific to bilateral pes planus, and DC 5276 is deemed by the Board to be the most appropriate code.  Notably, this diagnostic code pertains specifically to the disability at issue (pes planus), and also provides specific guidance as to how symptoms of this disability are to be evaluated.

On the other hand, DC 5284 pertains only to "foot injuries," which the Board finds to be less specific and more general.  Also, the Veteran's bilateral pes planus is not the result of a foot injury.  Indeed, a reasonable reading of the relevant diagnostic codes suggests that DC 5284 is more applicable to injuries that may not have been contemplated by other diagnostic codes, which is not the case here.  Therefore, because there are specific diagnostic codes to evaluate pes planus, consideration of other diagnostic codes (particularly DC 5284) for evaluating the disability is not appropriate.  See 38 C.F.R. § 4.20.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his pes planus is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  In this case, while the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's pes planus has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, given the extent to which pain and daily functioning is part of the analysis when rating under 38 C.F.R. § 4.71a, only in the most unusual circumstances would there be any symptoms that would not have been covered by the appropriate diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's pes planus is not warranted for the period on appeal.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, he has also been provided with multiple VA examinations that the Board finds adequate for adjudication purposes.  Recognition is given to the Veteran's repeated challenges to the adequacy of these examinations, in that they did not adequately address his complaints of pain, and that his pain at these examinations has been "masked" by the pain medication he takes.  However, despite the potential for "masking" effects, the Board notes that the Veteran's examinations have been largely consistent over the course of many years.  Moreover, as was noted above, the clinical observations of mild impairment made by VA examiners, such as shoe wear, alignment and gait, are inconsistent with his complaints. 

The Board also infers from the Veteran's arguments that he believes that he is entitled to an examination when his symptoms are at their most extreme.  With pes planus, however, the duration of such pain would be too short to reasonably schedule him for a new examination during a "flare-up" condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

A rating in excess of 10 percent for pes planus is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


